UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



SHEWAFERAW SHIBESHI,

       Plaintiff,
              v.                                         Civil Action No. 12-356 (JEB)
UNITED STATES OF AMERICA, et al.,

       Defendants.


                                 MEMORANDUM OPINION

       Pro se Plaintiff Shewaferaw Shibeshi, a frequent litigant in assorted federal courts, has

filed this opaque suit against 21 Defendants, including a dozen federal judges who have ruled

against him in previous cases. Having already granted the separate motions to dismiss of four

other Defendants – Alice Lloyd College, Philander Smith College, and the law firms of Wyatt,

Tarrant & Combs, LLP, and Cross, Gunter, Witherspoon & Galchus, P.C. – in Shibeshi v. United

States, 2012 WL 6698764 (D.D.C. Dec. 27, 2012), the Court now grants the District of

Columbia’s.

I.      Background

       The only factual assertion related to the District of Columbia in Plaintiff’s Fourth

Amended Complaint is the following: “Superior Court of the District of Columbia created series

of pretexts and dismissed on December 9, 2011 Plaintiff’s lawsuit against Bank of America to

recover money taken from his bank account. (See, “ADDENDUM B”, p.1). The pretexts are

published online and in print and defamed Plaintiff as will be evidenced.” Fourth Am. Compl.,

¶ 18. “Addendum B” alleges that a judge or judges of the Superior Court made erroneous

rulings regarding service and improperly dismissed a case of Plaintiff’s. See id., Addendum B.

                                                1
Such conduct, Plaintiff asserts, supports his claims under “Universal Declaration of Human

Rights (UDHR) and article 14, 16 and 26 of International Covenant on Civil and Political Rights

(ICCPR) [sic].” Id., ¶ 27.

       The District has now moved for dismissal or, in the alternative, summary judgment.

II.     Legal Standard

       In evaluating Defendant’s Motions to Dismiss, the Court must “treat the complaint’s

factual allegations as true . . . and must grant plaintiff ‘the benefit of all inferences that can be

derived from the facts alleged.’” Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C.

Cir. 2000) (quoting Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir. 1979)) (internal

citation omitted); see also Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir.

2005). This standard governs the Court’s considerations of a defendant’s motions under both

Rules 12(b)(1) and 12(b)(6). See Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (“in passing on a

motion to dismiss, whether on the ground of lack of jurisdiction over the subject matter or for

failure to state a cause of action, the allegations of the complaint should be construed favorably

to the pleader”); Walker v. Jones, 733 F.2d 923, 925-26 (D.C. Cir. 1984) (same). The Court

need not accept as true, however, “a legal conclusion couched as a factual allegation,” nor an

inference unsupported by the facts set forth in the Complaint. Trudeau v. Fed. Trade Comm’n,

456 F.3d 178, 193 (D.C. Cir. 2006) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986))

(internal quotation marks omitted).

       As the Court grants the dismissal request, there is no need to discuss the legal standard

relating to summary judgment.




                                                   2
III.    Analysis

       The only bases Plaintiff asserts for suing the District here are actions by one or more

unnamed Superior Court judges, who are alleged to have improperly dismissed yet another of

Plaintiff’s suits. Even if the District could somehow be vicariously liable for the official acts of

such judges, the doctrine of judicial immunity prevents the Court from ever reaching such

question.

       “Few doctrines were more solidly established at common law than the immunity of

judges from liability for damages for acts committed within their judicial jurisdiction.” Pierson

v. Ray, 386 U.S. 547, 553-54 (1967). One purpose of the doctrine is to “protect[] judicial

independence by insulating judges from vexatious actions prosecuted by disgruntled litigants,”

Forrester v. White, 484 U.S. 219, 225 (1988) (citation omitted) – precisely the case here. As a

result, “judges of courts of superior or general jurisdiction are not liable to civil actions for their

judicial acts, even when such acts are in excess of their jurisdiction, and are alleged to have been

done maliciously or corruptly.” Stump v. Sparkman, 435 U.S. 349, 355-56 (1978) (citation,

footnote, and internal quotation marks omitted); see also Imbler v. Pachtman, 424 U.S. 409, 418

(1976) (federal judges entitled to “absolute immunity . . . for acts committed within their judicial

jurisdiction”) (citation and internal quotation marks omitted). Such immunity covers even suits

claiming a deprivation of constitutional rights. See Apton v. Wilson, 506 F.2d 83, 90 (D.C. Cir.

1974) (“The common law immunity of judges is fully applicable in suits under 42 U.S.C. § 1983

alleging deprivations of constitutional rights.”) (citation omitted); Hughes v. Long, 242 F.3d

121, 128 n.4 (3d Cir. 2001) (judges immune from suits under §§ 1983 and 1985).

       As Plaintiff’s claims against the District derive entirely from acts that Superior Court

judges are alleged to have committed during the course of their judicial duties, the District’s



                                                   3
Motion will be granted. A separate Order consistent with this Memorandum Opinion shall issue

this date.




                                                 /s/ James E. Boasberg
                                                 JAMES E. BOASBERG
                                                 United States District Judge
Date: January 11, 2013




                                             4